DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment

2.	The amendment filed on 02/24/2022 has been entered into this application. 

Continued Examination under 37 CFR 1.114

3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/24/2022 has been entered.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-2, 9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. No. 2008/0291303 A1 by Onozawa et al (hereinafter Onozawa) in view of US Patent Pub. No. 2010/0007491 A1 by Kleihorst et al (hereinafter Kleihorst).


Regarding Claim 1, Onozawa teaches a sensor device (Fig. 16 @ 100) comprising: 
a semiconductor substrate (Fig. 16 @ 6) that includes a plurality of photodiodes (Fig. 16 @ 2); 
a multilayer structure (Fig. 16 @ 26) on a light-receiving surface side (Fig. 16 @ 1) of the semiconductor substrate (Fig. 16 @ 6); wherein
the multilayer structure includes a filter (Fig. 16 @ 26), 
a moth-eye structure (Fig. 16 @ 27) on an outermost surface of the sensor device (Fig. 16 @ 27, illustrates outermost surface) above the filter (Fig. 16 @ 26) but does not explicitly teach the filter comprises a resonator on each photodiode of the plurality of photodiodes, and
a thickness of the resonator on a first photodiode of the plurality of photodiodes is different from a thickness of the resonator on a second photodiode of the plurality of photodiodes. 
However, Kleihorst teaches a thickness of the resonator (Fig. 2 @ 14, Par. [0041, 0045]) on a first photodiode of the plurality of photodiodes (Fig. 2 @ 12, Par. [0041]: an image sensor array 12 such as a CCD, photodiode array, or CMOS gate array thus teaches a first photodiode) is different (Fig. 2 @ 20, Par. [0043], [0045]: Fabry-Perot resonator structure 14 may comprise regions of different thickness. In FIG. 2, the dielectric layer 20 is graduated in a step and, therefore, comprises two different thicknesses d1 and d2 thus teaches different thickness, [0046]) from a thickness of the resonator (Fig. 2 @ 14, Par. [0041, 0045]) on a second photodiode of the plurality of photodiodes (Fig. 2 @ 12, Par. [0041]: an image sensor array 12 such as a CCD, photodiode array, or CMOS gate array thus teaches a second photodiode).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Onozawa by Kleihorst as taught above such that the filter comprises a resonator on each photodiode of the plurality of photodiodes, and a thickness of the resonator on a first photodiode of the plurality of photodiodes is different from a thickness of the resonator on a second photodiode of the plurality of photodiodes is accomplished in order to allow filtering of different spectral components of received light (Kleihorst, Par. [0023-0024, 0026, 0044, 0046]).
Regarding Claim 2, Onozawa teaches wherein the outermost surface on which the moth-eye structure is arranged is flat (Fig. 16 @ 6, 27, illustrates flat surface).  

Regarding Claim 9, Onozawa teaches an electronic device comprising a sensor device (Fig. 16 @ 100) including: 
a semiconductor substrate (Fig. 16 @ 6) that includes a plurality of photodiodes (See Claim 1 rejection); 
(See Claim 1 rejection), wherein
the multilayer structure includes a filter (See Claim 1 rejection),
the filter comprises a resonator on each photodiode of the plurality of photodiodes (See Claim 1 rejection), and
a thickness of the resonator on a first photodiode of the plurality of photodiodes is different from a thickness of the resonator on a second photodiode of the plurality of photodiodes (See Claim 1 rejection); and
a moth-eye structure on an outermost surface of the sensor device above the filter (See Claim 1 rejection). 
Regarding Claim 11, Onozawa teaches further comprising an antireflection film (Par. [0131-0132]) but does not explicitly teach on a surface of the semiconductor substrate.
However, it is considered obvious to try all known solutions when there is a recognized need in the art (antireflection film on a surface of the semiconductor substrate), there had been a finite number of identified (in fact one trial: antireflection film on a surface of the semiconductor substrate), predictable solutions to the recognized need, and when one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. See MPEP § 2143, E. Furthermore, such an arrangement would imply to one of ordinary skill in the art at the 
Regarding Claim 12, Onozawa teaches wherein
the multilayer structure comprises a plurality of insulating films (Par. [0128, 0130]),
one of the plurality of insulating films, adjacent to the antireflection film, comprises a light shielding film (Par. [0128]: the multilayer color filter 26 where a green light is received includes three TiO.sub.2 film layers and two SiO.sub.2 film layers. Further, regions where a red light and a blue light are respectively received both include four TiO.sub.2 film layers and three SiO.sub.2 film layers thus teaches light shielding film).

6.	Claims 3-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Onozawa in view of Kleihorst as applied to Claim 1 above and further in view of US Patent Pub. No. 2012/0057055 A1 by Yokogawa (hereinafter Yokogawa).
  
Regarding Claims 3-4, Onozawa teaches wherein the filter (See Claim 1 rejection) but does not explicitly teach is configured to perform spectroscopy into a plurality of spectral components in multiple bands of three primary colors of light and wherein the filter is a surface plasmon resonance filter.  

However, Yokogawa teaches filter is configured to perform spectroscopy into a plurality of spectral components in multiple bands of three primary colors of light (Abstract, Par. [0062, 0082, 0085]) and wherein the filter is a surface plasmon resonance filter (Fig. 6, Abstract).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Onozawa as modified by Kleihorst by Yokogawa as taught above such that filter is configured to perform spectroscopy into a plurality of spectral components in multiple bands of three primary colors of light and wherein the filter is a surface plasmon resonance filter is accomplished in order to allow desired wavelength to pass (Yokogawa, Abstract, Par. [0085]).  

Regarding Claim 5, Onozawa teaches wherein the filter (See Claim 1 rejection) but does not explicitly teach is a Fabry-Perot resonator filter.  

However, it is considered obvious to try all known solutions when there is a recognized need in the art (Fabry-Perot resonator filter), there had been a finite number of identified (in fact one trial: Fabry-Perot resonator filter), predictable solutions to the recognized need, and when one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. See MPEP § 2143, E. Furthermore, such an arrangement would imply to one of ordinary skill in the art at the time of the invention to use “Fabry-Perot resonator filter”.

Regarding Claim 10, Onozawa teaches wherein the filter (See Claim 9 rejection) but does not explicitly teach wherein the filter is configured to:
perform spectroscopy into a plurality of spectral components in multiple bands of three primary colors of light; and 


However, Yokogawa teaches filter is configured to perform spectroscopy into a plurality of spectral components in multiple bands of three primary colors of light (Abstract, Par. [0062, 0082, 0085]); and 
Perform one of multi-spectroscopy or hyperspectral spectroscopy (multiple bands of three primary colors of light or more thus teaches multi-spectroscopy).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Onozawa as modified by Kleihorst by Yokogawa as taught above such that wherein the filter performs spectroscopy into a plurality of spectral components in multiple bands of three primary colors of light, and perform one of multi-spectroscopy or hyperspectral spectroscopy is accomplished in order to allow desired wavelength to pass (Yokogawa, Abstract, Par. [0085]).
	
7.	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Onozawa in view of Kleihorst as applied to Claim 1 above and further in view of US Patent Pub. No. 2010/0244169 A1 by Maeda et al (hereinafter Maeda).

 	Regarding Claim 6, Onozawa teaches wherein the moth-eye structure (See Claim 1 rejection) but does not explicitly teach further comprising a resin material on an outermost surface of the multilayer structure, the moth-eye structure is formed by transfer of a fine structure pattern of a nanoimprinting mold to the resin material.

(Par. [0297, 301-302]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Onozawa as modified by Kleihorst by Maeda as taught above such that a resin material on an outermost surface of the multilayer structure, the moth-eye structure is formed by transfer of a fine structure pattern of a nanoimprinting mold to the resin material is accomplished in order to obtain a predictable result.

Regarding Claim 7, Onozawa teaches wherein the moth-eye structure (See Claim 1 rejection) but does not explicitly teach further comprising a resin member adhered to the multilayer structure on the light-receiving surface side of the semiconductor substrate, wherein the moth-eye structure is obtained such that a fine structure pattern is on the resin member. 
 
However, Maeda teaches a resin member adhered to the multilayer structure on the light-receiving surface side of the semiconductor substrate (Par. [0297, 301-302]), wherein the moth-eye structure is obtained (Fig. 23 @ 161, Par. [0299]) such that a fine structure pattern is on the resin member (Fig. 23-25, Par. [0297, 301-302]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Onozawa as modified by Kleihorst by Maeda as taught above such that a resin member adhered to the multilayer structure .


8.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Onozawa in view of Kleihorst and Maeda as applied to Claim 7 above and further in view of US Patent Pub. No. 2013/0015545 A1 by Youmiya et al (hereinafter Toumiya).

Regarding Claim 8, Onozawa as modified by Kleihorst as modified by Maeda teaches further comprising the resin member and the multilayer structure (See Claim 7 rejection) but does not explicitly teach a stress relaxation resin material film and an inorganic material.  

However, Toumiya teaches a stress relaxation resin material film (Fig. 2 @ 20, Par. [0045]) and an inorganic material (Fig. 2 @ 21, [Par. [0045]) and further teaches a resin member (Fig. 2 @ 19, [Par. [0045, 0070]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Onozawa as modified by Kleihorst as modified by Maeda by Toumiya as taught above such that wherein a stress relaxation resin material film is stacked between the resin member on which the fine structure pattern of the moth-eye structure is formed and an inorganic material of the multilayer structure stacked on the light-receiving surface side of the semiconductor substrate is accomplished in order to mitigate defects such as wrinkling and warping of the surface (Youmiya, Par. [0061]).

Response to Arguments

	Applicant’s arguments filed on 02/24/2022 with respect to claims 1 and 9 have been considered but are moot due to the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the 





/JAMIL AHMED/Primary Examiner, Art Unit 2886